Title: From George Washington to Samuel Purviance, Jr., 10 March 1786
From: Washington, George
To: Purviance, Samuel Jr.



Sir,
Mount Vernon March 10th 1786

Your letter of the 6th instt is this moment put into my hands. was it in my power, I would, chearfully, answer your quæries respecting the Settlements on the Kanhawa—the nature of the water—and quality of the Soil. But of the first, I only know from information, that Colonl Lewis is settled there—from his own mouth I learnt that it was his intention to do so; and to establish a town in the Fork of the two Rivers where he proposed to fix families in the vicinity on his own Lands—Of the 2d I never could obtain any distinct acct of the Navigation. It has been variously represented; favourably by some; extremely difficult by others in its passage through the Gauley Mountain (which I presume is the Laurel hill), but the uncertainty of this matter will

now soon be at an end, as there are Commissioners appointed by this State to explore the navigation of that river, & the communication between it and James River with a view to a Passage—This, equally with the extention of the Potomack navigation, was part of my original plan; and equally urged, by me, to our Assembly. for my object was to communicate the Western and Eastern (or Atlantic States) together by strong commercial ties. I am a friend therefore on this principle to every channel that can be opened and wish the people to have a choice of them—The Kanhawa and James river, if the obstacles in the former are not great, are certainly the shortest and best for the Settlers thereon—for those on the Ohio below—above, perhaps as high as the little Kanhawa, and for the Country immediately West of it. The Monongalia & Yohiogania with the Potomack, are most convenient for all the Settlers from the little Kanhawa inclusively, to Fort Pitt, and upwards; & West as far as the Lakes. Susquehanna, and the Aligany above Fort Pitt some distance, will accomodate a third district of Country; & may, for ought I know, be equally convenient to the trade of the Lakes. all of them therefore have my best wishes; for as I have observed already my object, and my great aim are political. If we cannot bind those people to us by interest and it is no otherwise to be effected but by a commercial knot, we shall be no more to them, after a while than G. Britain or Spain are; and thus may be as closely linked with one or other of those powers as we wish them to be with us; and in that event they may be a severe thorn in our sides. With respect to the nature of the Soil on the Kanhawa—the bottoms are fine, but the lands adjoining are broken. in some places the hills are very rich, in others piney, & extremely poor—but the principal reason, as I conceive, why the settlement has not progressed more, is, that the greater part, if not all the good land on the main rivers is in hands who do not incline to reside there themselves and possibly hold them too high for others; as there is a surrounding Country open to them—this I take to be my own case. and might be an inducement to concur in any well concerted measures to further a settlement that might, ultimately (not at too remote a distance) subserve my interest in that quarter. The Great Kanhawa is a long river, with very little interruption for a considerable distance. No very large Waters empty into it, I believe; Elk River,

Coal river, & a Creek called Pokitellico, below the Falls—and Green Brier above them are the most considerable—I am glad to hear that the Susquehanna Canal is so well advanced. I thank you for the offer of Mr Neilsons Services in the Western Country. and am with very great esteem and regard Dr Sir Yr Most Obedt Hble Servt

Go: Washington

